MEMORANDUM **
Petronila Asuncion Ramos, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ *843(“BIA”) dismissal of her appeal from an immigration judge’s denial of her motion to reopen deportation proceedings conducted in absentia. We review the denial of a motion to reopen for abuse of discretion, see INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992), and we deny the petition for review.
Ramos filed her motion to reopen more than five years after the BIA dismissed her appeal from the denial of her first motion to reopen, and well beyond the 180-day time limit. See 8 C.F.R. § 1003.23(b)(4)(h). While this deadline is subject to equitable tolling when a petitioner alleges ineffective assistance of counsel, Ramos gives no sufficient explanation for why she did not file the motion until May 15, 2003, when the BIA dismissed the appeal from her first motion to reopen on December 21, 1998. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (requiring that an alien pursue his or her ineffective assistance of counsel claim with due diligence). Accordingly, the BIA did not abuse its discretion in denying Ramos’s motion to reopen.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.